UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-7092


JAMES HENRY SIMPSON,

                    Plaintiff - Appellant,

             v.

MARTESHA BISHOP, Magistrate; MICHAEL POERSTEL, Officer; BROOK
PETTIT, Assistant Commonwealth Attorney; JOSHUA BOYLES, Assistant
Commonwealth Attorney; BEVERLY SNUKALS, Judge; JUDGE HERBERT C.
GILL, Judge; THOMAS B. HOOVER, Judge; WALTER STOUT, Judge;
CLARENCE N. JENKINS, Judge; DONALD LEMONS, Chief Justice; ABIGAIL
PAULES, Public Defender; MELVIN TODDS, JR., Court Appointed Attorney,

                    Defendants - Appellees.



Appeal from the United States District Court for the Eastern District of Virginia, at
Richmond. John A. Gibney, Jr., District Judge. (3:18-cv-00263-JAG-RCY)


Submitted: November 21, 2019                                Decided: November 26, 2019


Before KEENAN and DIAZ, Circuit Judges, and SHEDD, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


James Simpson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      James Simpson appeals the district court’s order dismissing his 42 U.S.C. § 1983

(2012) complaint under 28 U.S.C. § 1915(e)(2)(B) (2012). We have reviewed the record

and find no reversible error: Heck v. Humphrey, 512 U.S. 477 (1994), bars Simpson’s

present claims. Accordingly, we affirm. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                           AFFIRMED




                                           2